DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/22 has been entered.
 Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Rayburn US 2014/0276790 discloses a dissection device comprising a balloon having a plurality of inner walls and balloon configurations (for example, figures 8, 9), the balloon may have spiral or radially outward inflation paths.
However, Rayburn does not disclose each of the plurality of inner walls including a second end opposite the first end, the second end being spaced apart from the outer perimeter wall, wherein a relative position of the first end of each inner wall within the inflatable balloon and a relative position of the second end of each inner wall within the inflatable balloon are transposed on adjacent inner walls.
Reiley US 6066154 discloses a dissection balloon having a plurality of inner walls (figure 12) and chambers being oriented along the longitudinal axis in a kidney shape.
However, Reiley does not disclose each of the plurality of inner walls including a second end opposite the first end, the second end being spaced apart from the outer perimeter wall, wherein a 
No combination of Rayburn, Reiley and prior art of record or prior art at large serves to rectify the deficiencies of Rayburn and Reiley in regard to the limitations of the claim.  Further, the prior art of record, as well as the prior art at large, alone or in combination, fails to remedy those deficiencies listed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/C.C.L/Examiner, Art Unit 3771     

/DIANE D YABUT/Primary Examiner, Art Unit 3771